Citation Nr: 0205942	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  01-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left hip and leg 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from October 1958 to 
February 1961. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
service connection for a back disability, as well as for left 
hip and leg disabilities.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's back disorders (including spondylolisthesis 
of L5-S1) did not develop until many years after service and 
are not shown to be related to service or any event in 
service. 

3.  The veteran's left hip disorders (including degenerative 
joint disease) and left leg disorders (including peripheral 
neuropathy) were not manifested during service or within one 
year of separation from service, and are not related to 
service. 



CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 

2.  Left hip and left leg disabilities were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at the veteran's induction 
examination in October 1958, he was noted to have a fractured 
left ankle in 1953, with occasional soreness since.  The 
veteran was seen in December 1958 complaining of pain in his 
back and feet.  It was noted that the veteran's left leg was 
about a quarter to half inch shorter with a mild pelvic tilt.  
The veteran was to try arch supports for a few days.  At the 
veteran's reenlistment examination in January 1959, his spine 
and lower extremities were evaluated as normal.  He indicated 
that he did not have arthritis or any type of bone, joint, or 
other deformity.  In April 1959, the veteran complained of 
pain with any walking or marching, and it was noted that he 
was using arch supports.  The veteran was seen in May 1959 
for pain in his left ilio-sacral joint.  The examiner noted 
the left ankle fracture from two years prior, and attributed 
the pain in the left ilio-sacral joint to the fact that the 
"left leg is shorter."  Diagnosis was static after fracture 
of left ankle, and static pain in the ilio-sacral area.  

The veteran was seen in June 1959 complaining of pain in his 
back and left hip region due to a short left lower extremity.  
It was reported that he had noted that his left hip was lower 
than the right.  He had an ankle fracture in 1956 and 
examination revealed the left lower extremity to be about 
.25" short on measurement.  There was normal hip motion.  An 
x-ray showed probably narrowing of the L5-S1 intervertebral 
disc, and a negative pelvis and left ankle.  He was given a 
profile for a deformity of the left ankle in June 1959, for 
which he was not to engage in any strenuous activity on his 
feet, including prolonged walking, standing, or running.  He 
was to be allowed to wear low quarter shoes.  The records 
show he was to be re-evaluated one week later.  X-rays at the 
orthopedic clinic, later in June, were reported to show tilt 
to the ankle from an old injury and he was to have a heel 
wedge and limited duty profile.  

The veteran complained of pain in his back and left 
sacroiliac joint in December 1959.  His ankle fracture and 
left leg shortening was again noted. The veteran was seen in 
January 1960.  The examiner wrote that there was no 
indication for a medical discharge.  He wrote that the 
veteran's back symptoms were probably due to a shorter left 
leg and would be relieved by a shoe lift.  He opined that the 
veteran should be given an L2 profile to limit his marching 
and standing activity.  At separation in January 1961, the 
veteran's spine was evaluated as normal.  His lower 
extremities were evaluated as abnormal, for an old fracture 
of the left ankle, which was asymptomatic at the time of the 
examination.  On the veteran's report of medical history 
form, the examiner noted that the veteran had a slight limp.  
The veteran indicated that he did not have arthritis, or any 
bone, joint, or other deformity.  

Private treatment records from Dr. Edwin Season and Dr. 
Willis Kubiac from 1980 to 2001 were submitted.  The veteran 
was seen for pain in his low back and left hip and leg, as 
well as metatarsalgia bilaterally during this time.  An 
examination by Dr. Kubiac dated in February 1980 refers to a 
laminectomy the veteran underwent by a Dr. "Brockmeyer" in 
1977.  He wrote that a lateral fusion might stabilize the 
veteran's back enough to get him in the direction of some 
form of gainful employment.  Dr. Season wrote a prescription 
in April 1980 for a lumbar laminectomy and spine fusion.  
There was no reference to the veteran's service.

VA Medical Center treatment records from 1998 to 2000 were 
submitted.  The veteran was seen in November 1999 complaining 
of acute pain in the lower back.  It was noted that the 
veteran had had a history of a laminectomy at L4-5 in 1975, 
with fusion at the same level in 1985.  Assessment was low 
back pain due to neuromuscular origin.  The veteran was seen 
in January 2000 for left hip and leg pain.  He stated that 
the pain began in 1997 after a coronary artery bypass graft.  
It was noted that he had had a discectomy at L5 in 1983, and 
an L5 fusion in 1985.  Impression was degenerative joint 
disease of the hips.  He was seen in December 2000.  It was 
noted that the veteran had had a L5 discectomy in 1983 and L5 
fusion in 1985.  Impression was degenerative joint disease of 
the hips.  There was no reference to the veteran's service.  

The veteran was afforded a hearing before a traveling member 
of the Board in February 2002.  The veteran described 
fracturing his ankle prior to service, which resulted in a 
shortening of his leg by about a quarter inch.  The veteran 
described receiving treatment from Dr. Kubiac after service, 
but indicated that he had passed away.  He noted that Dr. 
Season took over his practice, and that Dr. Season had 
already submitted all of the records that he had available to 
him.  He testified that Dr. Season felt that his left leg and 
hip might have been aggravated by service.  The veteran 
claimed that the continuous marching and walking in service 
combined with his pre-existing leg shortening caused his 
other problems.  He described receiving physical therapy at 
the VA Columbus Clinic, and receiving treatment at the VA 
Medical Center in Cincinnati.  He stated that the only 
private doctor he went to was Dr. Season.  He stated that he 
did not receive special treatment with his job working in the 
trucking company.  

He testified that his leg shortening was first noticed in 
service.  He stated that he was first seen for his left leg 
complaints by Dr. Kubiac in 1961 or 1962.  He indicated that 
he saw Dr. Kubiac from 1961 to 1980, but that Dr. Kobiac died 
in 1980, and Dr. Season picked up his practice after that.  
He stated that he had not asked Dr. Season if he had Dr. 
Kobiac's records.  The Board Member conducting the hearing 
told the veteran that he would hold the record open for 60 
days, so that he could submit any additional VA or private 
medical records to support his claim.  

Regarding the veteran's low back, the veteran described an 
accident after service, but he also described having an 
abnormal gait in service which caused additional problems 
with his low back.  He described being treated in service for 
his low back.  He testified that he had an accident in 1975, 
and had surgery on his back in February 1980.  He indicated 
that Dr. Season had treated him for his low back, but that 
Dr. Kubiac had not treated him for his low back.  He stated 
that he had been to both the Cincinnati and Columbus VA 
medical centers for his low back.  It was noted that the 
veteran had had surgery and a laminectomy by Dr. Brockmyer in 
1977, but the veteran testified that Dr. Brockmyer was 
deceased.  

In March 2002, the veteran's representative submitted VA 
Medical Center treatment records to the Board for the period 
from 2000 to 2002.  In January 2000, an impression was 
provided of degenerative joint disease of the hips, and 
status-post lumbosacral fusion, and probable lipoma on the 
left thigh.  The veteran underwent epidural injections in 
April and May 2000.  The veteran was seen in July 2000, and 
an impression was provided of very early osteoarthritis of 
the left hip.  The veteran had a mild leg limp, with some 
pelvic tilt towards the left.  It was noted that in the 
1960s, while in service, the veteran was furnished a buildup 
left shoe for low-back pain, and left sciatica.  It was felt 
that the pain originated in his lumbar spine.  It was noted 
that he gained relief from a heel lift and he was referred 
for a 1/2 inch heel lift.  It was noted that he underwent a 
lumbar laminectomy in 1975, and had a fusion in 1985, and 
still had left sciatica.  In November 2000, it was noted that 
the veteran had a failed lumbar laminectomy in 1975 and 
fusion in 1985, but continued having bilateral sciatica.  An 
x-ray in November 2000 showed Grade-I spondylolisthesis of 
L5-S1, and mild disc bulging seen at L1-2 without neural 
compression.  In December 2000, an assessment of plantar non-
radicular pain rule-out metatarsalgia, and status-post lumbar 
fusion with Grade I mild spondylolisthesis was provided.  The 
veteran continued to have bilateral leg pain during this 
time.  In October 2001, an impression was provided of 
peripheral neuropathy.  




Analysis

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits. 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the Board finds that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim.  This 
information was provided in the July Statement of the Case, 
the November 2000 and September 2001 Supplemental Statements 
of the Case, and at the veteran's February 2002 Travel Board 
hearing.  

Moreover, the RO has satisfied the duty to assist the veteran 
in obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  Moreover, VA has conducted reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and the veteran has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  The veteran indicated that he was treated by 
Dr. Kubiac from 1961 to 1980, and by Dr. Season after that.  
The veteran has indicated that Dr. Kubiac is deceased, and 
that Dr. Season took over his practice.  In response to a 
letter from VA, Dr. Season submitted treatment records of his 
and Dr. Kubiac's from 1980 to 2000.  At the veteran's 
February 2002 hearing, the undersigned held the record open 
for an additional 60 days in an effort for the veteran to 
submit any additional records; however, the veteran did not 
submit any additional private medical records.  The veteran's 
representative did submit VA treatment records in March 2002.  
Regarding the recent rule pertaining to obtaining evidence 
and curing procedural defects without remand, the Board may 
consider the VA records that the veteran's representative 
submitted after the February 2002 hearing without obtaining a 
waiver of RO consideration from the appellant since the rule 
changes and amendments made by 67 Fed. Reg. 3,099 (Jan. 23, 
2002) apply to appeals pending on February 22, 2002.  
Finally, at the veteran's February 2002 hearing, he testified 
that he underwent surgery by Dr. Brockmyer in 1977 for his 
back, but that Dr. Brockmyer was deceased.  

In addition, as will be discussed below, the Board finds that 
the medical evidence of record, which includes the service 
medical records, the separation examination from service and 
post service medical records (including VA treatment reports 
from 2001), is sufficient to consider his claim and that an 
additional current medical examination is not necessary.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  In short, the Board finds that 
the requirements under the VCAA have been met, and the Board 
will proceed with appellate disposition. 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West Supp. 2001).  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 3.309 
(a) (2001).

The evidence shows that the veteran sustained a fractured 
left ankle resulting in a shortening of his leg prior to 
entering service in October 1958.  The veteran essentially 
contends that his pre-existing ankle disorder and left leg 
shortening plus all the marching and running required in 
service caused his back disorder as well as his left hip and 
leg disorders.  

The service medical records show that the veteran was seen 
for pain in his back in December 1958, and pain in his back 
and left hip in May, June and December 1959.  In May 1959, 
the physician attributed the pain in the veteran's left ilio-
sacral joint to his shortened left leg and a tilt to the his 
ankle was noted on X-ray examination.  The veteran was given 
a profile for a deformity in the left ankle (not the back or 
left hip) in June 1959.  Finally, at separation in January 
1961, the veteran's spine was evaluated as normal, and no 
left hip deformity was noted.  The veteran's lower 
extremities were evaluated as abnormal only for an old 
fracture of the left ankle, which was asymptomatic at the 
time of the examination.  

There is no question that the veteran currently has a back 
disorder as well as left hip and leg disorders.  He was 
diagnosed with Grade-I spondylolisthesis of L5-S1 in November 
2000, and degenerative joint disease of the hips in January 
2000, and peripheral neuropathy in October 2001.  The 
question that must be answered is whether the veteran's 
current back and left hip disorders, as well as peripheral 
neuropathy, are related to service.  More specifically, it 
must be determined whether the veteran's back, left hip, and 
left leg disorders are related in any way at all to the 
marching and walking the veteran was required to do in 
service, or whether they are related to other causes, such as 
his pre-existing left ankle disorder.  

While the veteran was seen for complaints referable to his 
back and left hip in service, the medical evidence shows that 
the complaints were considered to be due to his left leg 
shortening and a heel lift was provided.  No injury to the 
back or hip was reported during service.  The veteran was 
placed on a profile because of his leg shortening.  While 
reference was made to the veteran's pre-service fracture of 
the left ankle, no chronic back, left hip, or left leg 
disorders were identified on the 1961 separation examination.  
The clinical evaluation was normal so that it must be 
concluded that there was no chronic back, left hip or leg 
disorders present at separation from service.  

Following service, there is no medical evidence of a back, 
left hip, or left leg disorder until 1975, more than 13 years 
after service.  There are references in the treatment records 
from February 1980 and later VA Medical Center records that 
the veteran sustained an accident in 1975, and underwent a 
laminectomy by Dr. Brockmeyer in 1977 (it is noted that the 
veteran indicated that Dr. Brockmeyer was deceased and that 
his records were unavailable).  While the veteran indicated 
that he received treatment for his back and left hip between 
the time he left service in 1961 and 1980 by a Dr. Kubiac, 
the veteran has stated that Dr. Kubiac is deceased, and that 
Dr. Season took over his practice.  Treatment records were 
received from Dr. Season (including his records and those 
from Dr. Kubiac), and the veteran did not submit any 
additional records from Drs. Kubiac or Season following his 
February 2002 hearing.  The records from these physician that 
are on file make no reference linking any current back, hip 
or leg disorder to service.  It is also noted that during 
service a physician in May 1959 attributed the pain in the 
veteran's left hip to his shortened left leg, and that 
another physician in June 1959 noted a tilt to the ankle from 
the prior injury and that a post service VA physician in July 
2000 also noted the pelvic tilt towards the left, linked the 
veteran's complaints to his leg shortening and referred him 
for a heel lift.  

Although the appellant asserts that his back, left hip and 
left leg disorders are related to events in service 
(specifically the running and marching he did), the appellant 
is not a medical professional who can make such a 
determination.  Lay persons are not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  No medical evidence relates any of the veteran's 
current back, leg and hip complaints to service.

In conclusion, the Board finds that the medical evidence of 
record, in particular the separation examination from service 
noting no back disorder and no lower extremity disorder 
(other than the old fracture of the left ankle) as well as 
the private medical records which do not show treatment for a 
low back or hip disorder until 1975 (more than 13 years after 
service), outweighs the veteran's assertions.  In addition, 
the more recent VA medical evidence appears to relate the 
veteran's back and hip complaints to his leg shortening as it 
was noted that his symptoms were relieved by a heel lift.  
While the veteran stated that he received treatment for his 
back and left hip from Dr. Kubiac between the time he left 
service in 1961 and 1980, the veteran has stated that Dr. 
Kubiac is deceased, and efforts to obtain any additional 
records were not successful.  As discussed above, the records 
that are on file from these physicians contain no reference 
linking the veteran's back, leg and hip complaints to 
service. 

The evidence is persuasive that any back, left hip, or left 
leg complaints experienced by the veteran in service were 
acute and transitory and that no current back, left hip or 
left leg disabilities are shown to be related to service.  
The veteran's back, left hip, and left leg disorders have 
been shown to be attributed to other causes, such as the 
veteran's pre-service ankle fracture.  As the preponderance 
of the evidence is against the appellant's claim of service 
connection for a back disability or left hip or leg 
disability, the benefit-of-the-doubt rule does not apply, and 
the appellant's claim must be denied.  38 U.S.C.A §5107 (West 
Supp. 2001).


ORDER

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for a left hip and left leg 
disability is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

